Opinion by
Kincheloe, J.
A sample tapestry 19 by 39 inches was received in evidence as representative of the weave of all of the merchandise, the only -difference being in color and design. The testimony of th& only witness, a representative of the plaintiff company, was found to be very meager. He stated, however, that the tapestries are used for wall decorations or wall hangings in homes, never as rugs, and that while he has seen them used on end tables and foyer tables, they are principally used on walls. The testimony was held insufficient to support the claims made. On the authority of Rogers v. United States (T. D. 46174), affirmed in 21 C. C. P. A. 560, T. D. 46989, Weil v. United States (T. D. 46120), and Bing v. United States (3 Ct. Cust. Appls. 115, T. D. 32365) the protests were overruled. Noble v. United States (T. D. 48650) noted.